Citation Nr: 9907423	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-51 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
shell fragment wounds, ulnar nerve injury of the right arm, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for benign lesion 
of the scrotal sac.  

3.  Entitlement to an increased evaluation for right hand 
muscle injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
benign lesion of the scrotal sac, evaluated as noncompensable 
effective February 1996, the date of receipt of the claim.  
In addition, the rating decision denied an increased 
evaluation for ulnar nerve injury of the right arm and for 
right hand muscle injury. 

The issue of entitlement to an increased evaluation for right 
hand muscle injury will be addressed in the remand that 
follows this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for service-connected disabilities do not adequately 
reflect the severity of the disabilities.  He contends that 
he has symptoms of ulnar neuropathy and difficulty voiding.  
Therefore, a favorable determination has been requested.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for ulnar nerve injury of the right arm, 
and is against the veteran's claim for a compensable 
evaluation for benign lesion of the scrotal sac.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's ulnar nerve and scrotal sac 
appeals has been obtained by the RO.

2.  The veteran's service-connected ulnar nerve injury of the 
right arm has not been shown to result in severe incomplete 
paralysis of the major ulnar nerve. 

3.  The veteran's service-connected benign lesion of the 
scrotal sac has not been shown to result in renal dysfunction 
with albumin constant or recurring, with hyaline and granular 
casts or red blood cells; edema or hypertension; or voiding 
dysfunction consisting of daytime voiding with interval 
between two and three hours, or voiding three to four times 
per night.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for ulnar nerve injury of the right arm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 (1998). 

2.  The schedular criteria for a compensable evaluation for 
benign lesion of the scrotal sac have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.115b, Diagnostic Code 7529 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  .

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

I.  Entitlement to an increased evaluation for ulnar nerve 
injury of the right arm, currently evaluated as 30 percent 
disabling.

According to the Rating Schedule, moderate incomplete 
paralysis of the major ulnar nerve warrants a 30 percent 
evaluation.  Severe incomplete paralysis of the major ulnar 
nerve warrants a 40 percent evaluation.  Diagnostic Code 
8516.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  On examination for separation 
from service, in February 1970, the veteran was noted to be 
right handed.  An April 1971 rating decision granted service 
connection for ulnar neuropathy, residual of shell fragment 
wounds of the right arm.  The evaluation was 30 percent, 
effective April 1970.  The 30 percent evaluation remains in 
effect, as a protected evaluation.  38 C.F.R. § 3.951 (1998).

On a March 1996 VA examination, the veteran stated that he 
had developed numbness and spasm in his right hand, present 
on an intermittent basis for one year.  Writing caused him to 
develop spasm in the right hand.  Nerve conduction studies of 
the right upper extremity were normal.  An EMG examination of 
the upper right extremity, including the right cervical 
paraspinals, was normal.  The pertinent impression was that 
ulnar neuropathy was not found.  

The veteran testified at a personal hearing in July 1997 that 
his ulnar nerve injury of the right arm had gotten worse.  He 
reported the injury resulted in pain from the right elbow to 
the right hand, as if he was taking a grip.  He stated that 
use of the right forearm resulted in a sharp pain that lasted 
for about five or ten minutes.  He denied having a continuous 
dull pain.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for ulnar neuropathy of 
the right arm.  The most recent neurological evidence of 
record demonstrates that the veteran does not have ulnar 
nerve neuropathy of the right arm.  The Board recognizes the 
veteran's contention that he currently has active ulnar 
neuropathy, or that the symptoms of his right upper extremity 
are the result of ulnar neuropathy.  However, as a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or statement 
of etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's testimony does not constitute 
competent medical evidence of symptomatic ulnar neuropathy of 
the right arm.

As there is no evidence of active ulnar neuropathy of the 
right arm, an increased evaluation is denied.  The veteran's 
current 30 percent evaluation for ulnar nerve neuropathy of 
the right arm remains because of its protected status.

II.  Entitlement to a compensable evaluation for benign 
lesion of the scrotal sac.

Under the rating schedule, benign neoplasms of the genito-
urinary system are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Diagnostic Code 7529.  
Renal dysfunction with albumin constant or recurring, with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent evaluation.  
38 C.F.R. § 4.115a.  Voiding dysfunction with daytime voiding 
interval between two and three hours,: or, awakening to void 
three to four times per night, warrants a 10 percent 
evaluation.  Id. 

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589 (1991); Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  Historically, the rating 
decision on appeal granted service connection for benign 
lesion of the scrotal sac.  The evaluation was 
noncompensable, effective February 1996, the date of receipt 
of the claim.  The noncompensable evaluation remains in 
effect.  

On a March 1996 VA examination, the veteran reported 
developing a lump in the right testicle over the prior two 
years.  He thought it was growing in size.  Physical 
examination of the genitalia revealed no hernia, and there 
was a 1.5 cm. round, firm, freely moveable and nontender 
nodule in the right scrotal sac.  The pertinent impression 
was small freely moveable nodule in the right scrotal sac, 
which had the characteristic of a benign lesion, but true 
nature uncertain.  

The discharge summary of a VA hospitalization in September 
and October 1996 reveals the veteran was provided an Axis III 
diagnosis of nodule, left testes.  The summary provided that 
physical examination revealed an approximately three to four 
inch nodule which was encapsulated and movable, non-tender, 
and not inflamed. 

A VA urology progress note, dated in November 1996, shows 
that the veteran had a growth on the scrotum that returned 
after surgery in 1972- 1973.  He complained of swelling (now 
decreased).  The note provides there was post-void dribble, 
and possible chills.  He denied having an elevated 
temperature, dysuria, nocturia, or hematuria.  The veteran 
felt that he emptied completely.  On physical examination, 
the veteran's penis, epididymis and testes were within normal 
limits.  The impression was scrotal cysts, and medication was 
prescribed.  

According to the report of a September 1997 VA examination, 
the veteran complained that since his March 1996 VA 
examination, a lump in his scrotum had increased in size and 
had become more painful.  He also reported pain in the 
inguinal region.  On physical examination, the lump was in 
the left scrotal area and measured approximately 1 cm.  It 
was at the base of the left scrotum and was freely moveable.  
It was slightly tender on palpation.  There was no 
abnormality detected in the inguinal region, and the scrotum 
was otherwise normal without evidence of multiple cystic 
abnormalities.  The impression was likely benign cyst in the 
left scrotal area.  

The veteran testified at a personal hearing in July 1997 that 
his cysts resulted in swelling and itching during 
intercourse.  He also indicated pain prevented him from 
achieving orgasm.  He indicated he dripped when he stopped 
urinating, had a problem getting started and that there was 
pain.  He stated that he had a cyst removed, and now there 
were three or four more that had come back.  The cysts were 
reportedly painful to touch, for example during a shower.  He 
stated the cysts swell and shrink.  He testified that he wore 
boxer-style underwear, and used to wear a jacket but found 
that it gave him problems.  He explained the pain was dull, 
aching and continuous.  He indicated the pain lasted about 
five to ten minutes and then subsided when the veteran sat 
down and stopped moving around.  He noted that taking a bath 
or shower, moving around like walking or gardening, or 
touching the scrotal sac increased the pain.  He reported 
that medication provided by the VA did not reduce the cysts 
in size, and in fact they had gotten larger and multiplied.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for benign cyst of the scrotal sac.  
VA treatment records and evaluation reports are negative for 
related renal dysfunction or hypertension.  The veteran has 
testified that he has voiding dysfunction consisting of pain, 
difficulty starting, and post void dribbling.  However, there 
is no objective or testimonial evidence that the veteran 
suffers from voiding dysfunction consisting of daytime 
voiding with intervals between two and three hours, or 
voiding three to four times per night.  Diagnostic Code 
4.115a.  Indeed, on VA examination in November 1996, he 
denied having nocturia or hematuria.

In light of the above, a compensable evaluation for a benign 
cyst of the scrotal sac is denied.  

ORDER

An increased evaluation for ulnar neuropathy is denied.

An increased (compensable) evaluation for benign lesion of 
the scrotal sac is denied.  


REMAND

The veteran essentially contends that the current evaluation 
assigned for his service-connected right hand injury does not 
adequately reflect its severity.  He contended during a July 
1997 personal hearing that this disability is characterized 
by weakness and results in pain on use.  Therefore, a 
favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle, 2 Vet. App. at 629 (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  In this regard, the 
Board notes that the veteran's most recent VA examination of 
the hand was conducted in March 1996.  In light of the 
veteran's complaints that his right hand disability results 
in pain on use, the Board finds that a current examination 
would be helpful for a proper adjudication of the veteran's 
claim.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The clinical 
findings in the veteran's claims file are inadequate for such 
consideration with regard to the service-connected right hand 
disability, including during flare-ups and on use.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
March 1996 for his service-connected 
right hand disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should specifically include any 
records of the veteran's care at VA 
medical center(s).

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate examiner to determine the 
current nature and severity of the 
veteran's service-connected right hand 
injury.  All indicated studies, including 
X-rays and range of motion studies, 
should be performed, and all findings 
should be set forth in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  It is requested that 
the examiner provide an opinion as to the 
current severity of the service-connected 
right hand injury.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected right hand 
injury.  The examiner should also be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain due to service-connected right 
hand injury significantly limits the 
functional ability of the right hand, 
including during use and during flare-
ups.  The examiner should also be 
requested to determine whether, and to 
what extent, the veteran exhibits 
weakened movement, excess fatigability, 
or incoordination due to the service-
connected right hand injury.  Finally, 
the examiner should provide an opinion 
concerning the effect of the veteran's 
right hand injury on his ability to work.  
A complete rationale should be given for 
all conclusions and opinions expressed.

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for his service-
connected right hand injury.  The RO 
should fully consider the Court's 
decision in DeLuca, supra.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


